[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:               March 25, 1999 Date of Application:            April 10, 1999 Date of Decision:               November 28, 2000
  Application for review of sentence imposed by the Superior Court, G.A. 6 at New Haven.
Docket No. CR96-440968.
John Carroll Defense Counsel, for Petitioner.
Robert O'Brien Assistant State's Attorney, for the State.
 BY THE DIVISION
The petitioner was originally convicted on April 8, 1996 of fraudulently obtaining benefits, criminal impersonation, breach of peace and reckless endangerment. He received a sentence of 5 years, execution suspended and 4 years probation with a condition of restitution in the amount of $10,951.28.
In September 1998, a warrant was issued charging violation of probation. The grounds were failure to report as directed; failure to keep the probation officer informed of his whereabouts and failure to make restitution.
The petitioner subsequently admitted he was in violation and the court proceeded to the second state to determine if his probationary status CT Page 16089 should be revoked.
The court determined the beneficial purposes of probation could not be met, noting that the petitioner had three felony cases pending, two of which occurred while he was on probation. His probation was revoked and he was sentenced to serve four years (of the five year sentence).
The petitioner argues that because the violation was not based on new criminal activity the sentence imposed for violation was inappropriate. (He did not argue that the original five year sentence was inappropriate).
The Division cannot find that the sentence imposed for probation violation was inappropriate or disproportionate (Practice Book §43-28).
The Court articulated its reasons for revoking the probation and, indeed, imposed a sentence of one year less than the originally imposed sentence.
The sentence is affirmed.
LAWRENCE C. KLACZAK, JUDGE
RAYMOND R. NORKO, JUDGE
THOMAS P. MIANO, JUDGE
Klaczak, Norko and Miano. J.s, participated in this decision.